 1
 2
 3
 4
 5
 6                            IN THE UNITED STATES DISTRICT COURT
 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8   UNITED STATES OF AMERICA,                )        Case №:2:15-CR-0131-TLN
                                              )
 9                   Plaintiff,               )                    ORDER
                                              )              TO FILE UNDER SEAL
10           vs.                              )            DEFENDANT’S SENTENCING
                                              )                MEMORANDUM
11   JASON DUANE ROGERS,                      )
                                              )
12                   Defendant.               )
                                              )
13
            Upon Defendant JASON DUANE ROGERS’ motion and good cause appearing,
14
            IT IS HEREBY ORDERED THAT THE Clerk of the Court will file under seal his
15
     Sentencing Memorandum pursuant to Fed.R.Crim.Proc. 49.1, Local Rule 140(a), Fed.R.Evid.
16
     501, and Judicial Conference Policy on Privacy and Public Access to Electronic Case Files
17
     (3/2008).
18
     Dated: July 11, 2019
19
20
21
22                                 Troy L. Nunley
                                   United States District Judge
23
24
25
26
27
28

     U.S. v. Jason Duane Rogers                    1                           Order to File Under Seal
                                                                  Defendant’s Sentencing Memorandum
